        Case 3:20-cv-00007-CAR Document 43 Filed 08/31/21 Page 1 of 10




                     THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             ATHENS DIVISION

MICHELLE STANLEY,                         :
                                          :
      Plaintiff,                          :            Civil Action
                                          :            No. 3:20‐cv‐7 (CAR)
v.                                        :
                                          :
SCOT FORTE, and A SURGEON’S FIRST         :
ASSISTANCE, LLC,                          :
                                          :
      Defendants.                         :
_________________________________________ :

       ORDER ON DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

      Plaintiff Michelle Stanley filed this action asserting Defendants Scot Forte and A

Surgeon’s First Assistance, LLC (“Surgeon’s First”) violated the Fair Debt Collection

Practices Act, 15 U.S.C. § 1692 et seq. (“FDCPA”) in their attempts to collect a debt from

Plaintiff. Before the Court is Defendants’ Motion for Summary Judgment. Having

considered the Motion, pleadings, and applicable law, the Court finds Scot Forte and

Surgeon’s First are not debt collectors under the FDCPA and GRANTS Defendants’

Motion [Doc. 23].




                                            1
        Case 3:20-cv-00007-CAR Document 43 Filed 08/31/21 Page 2 of 10




                                      BACKGROUND

       Scot G. Forte is a surgical assistant who provides surgical assistance services to

doctors in the Atlanta area.1 Forte provides these services through the company he

founded, Co‐defendant A Surgeon’s First Assistance, LLC.2 Surgeon’s First has a contract

with F5 Surgical, LLC (“F5 Surgical”) for billing and collection services and a contract

with Collection Intervention, LLC (“Collection Intervention”) for collection services.3

       On January 31, 2019, Forte performed medical services for Plaintiff’s daughter.4

After the surgery, Plaintiff submitted a claim to her insurance company for Forte’s

services. Plaintiff’s insurance company processed the claim and mailed her a check for

$4,546.00.5 Plaintiff deposited this money in her account, made a partial payment of

$1,100.00 toward her bill to F5 Surgical, and kept the remainder of the money.6 In August

2019, F5 Surgical sent Plaintiff a bill for the outstanding balance of $3,446.00.7 Soon after,

Plaintiff spoke with an F5 Surgical agent over the phone and agreed to make $35.00

monthly payments toward the $3,446.00 bill.8




1 Forte Deposition, p. 5 [Doc. 40‐3].
2 Id.
3 Billing and Collection Services Contract between F5 Surgical, LLC and A Surgeonʹs First

Assistance, LLC [Doc. 41‐13]; Collection Intervention Contract [Doc 41‐11].
4 Stanley Deposition, pg. 8, 13 [Doc. 40‐4].

5 Insurance Claim Status Detail [Doc. 41‐3].

6 Stanley Deposition, pg. 11‐13, 23 [Doc. 40‐4].

7 F5 Surgical, LLC Collection Letter [Doc 41‐4].

8 Stanley Deposition, p. 23 [Doc. 40‐4]; Amended Complaint, p. 13 [Doc. 19].

                                               2
        Case 3:20-cv-00007-CAR Document 43 Filed 08/31/21 Page 3 of 10




       On September 4, 2019, F5 Surgical assigned ownership of Plaintiff’s account to

Forte, and Forte turned Plaintiff’s account over to Collection Intervention, a collections

agency operated by Marcie Tanner.9 A week later, Tanner filed a lawsuit against Plaintiff

in the Magistrate Court of Walton County for theft by conversion.10 Tanner named “A

Surgeon’s First Assistant, LLC” as the Plaintiff in that action instead of “A Surgeon’s First

Assistance, LLC.”11 The suit sought a judgment of $4,546.00 and did not acknowledge

that Plaintiff had paid $1,100.00 toward the bill or that Plaintiff and F5 Surgical had

agreed to a payment plan for the remainder of the debt.12

       The magistrate court dismissed this first lawsuit for “wrong party listed.”13 On

January 14, 2020, Tanner filed a second lawsuit against Plaintiff, wherein she amended

the judgment request to reflect Plaintiff’s $1,100.00 payment, but she still named the

plaintiff as “Scot Forte d/b/a A Surgeon’s First Assistant, LLC” instead of “Scot Forte d/b/a

A Surgeon’s First Assistance, LLC.”14 A month later the second suit was voluntarily

dismissed for “wrong party listed for plaintiff.”15




9 F5 Surgical, LLC Assignment to Scot Forte [Doc. 41‐5]; Dep. of Scot Forte, p. 6 [Doc. 40‐3];
Collection Intervention Contract [Doc. 41‐11]; Collection Intervention LLC Bill for Services to A
Surgeonʹs First Assistance LLC [Doc. 41‐12].
10 First Walton County Collection Lawsuit [Doc. 41‐6].

11 Id.

12 Id.

13 First Walton County Lawsuit Dismissal [Doc. 41‐7].

14 Second Walton County Collection Lawsuit [Doc. 41‐8].

15 Second Walton County Lawsuit Dismissal.

                                                3
        Case 3:20-cv-00007-CAR Document 43 Filed 08/31/21 Page 4 of 10




       On January 24, 2020, Plaintiff filed the current action against Scot Forte, Surgeon’s

First, F5 Surgical, Marcie Tanner, and several other defendants for violations of the

FDCPA.16 Plaintiff voluntarily dismissed all claims except those against Forte and

Surgeon’s First.17 Plaintiff claims Forte and Surgeon’s First violated § 1692(e) of the

FDCPA by (1) misrepresenting the amount of the alleged debt in the first lawsuit; (2)

suing Defendant for theft by conversion; (3) failing to disclose that Defendants were debt

collectors attempting to collect a debt; (4) incorrectly listing “Surgeon’s First Assistant”

as the Plaintiff in the first lawsuit; and (5) using deceptive means in filing a lawsuit when

there was a payment plan in place.18 Finally, Plaintiff claims Defendants violated § 1692(f)

by using unfair means to collect the alleged debt.19 Plaintiff seeks statutory damages and

actual damages for “humiliation, anger, anxiety, emotional distress, mental anguish, fear,

frustration, embarrassment, and other damages.”20 Defendants now move for summary

judgment.

                                    LEGAL STANDARD

       Summary judgment is proper if the movant “shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of


16 Complaint [Doc 1]; Amended Complaint [Doc. 19].
17 Stipulation of Dismissal as to F5 Surgical, David Hayes [Doc. 31]; Notice of Voluntary
Dismissal as to F5 Surgical – Scot Forte, LLC, F5 Surgical of Georgia, LLC, Marcie Tanner.
18 Amended Complaint [Doc. 19], pg. 18‐20.

19 Id.at p. 21.

20 Id. at p. 22.

                                               4
         Case 3:20-cv-00007-CAR Document 43 Filed 08/31/21 Page 5 of 10




law.”21 The moving party “always bears the initial responsibility of informing the

district court of the basis for its motion, and identifying those portions of the

pleadings, depositions, answers to interrogatories, and admissions on file, together

with the affidavits, if any, which it believes demonstrate the absence of a genuine issue

of material fact” and that entitles it to a judgment as a matter of law.22 If the moving

party discharges this burden, the burden then shifts to the nonmoving party to go

beyond the pleadings and present specific evidence showing that there is a genuine

issue of material fact.23

       The Court must view the facts, and any reasonable inferences drawn from those

facts, in the light most favorable to the party opposing the motion.24 “The inferences,

however, must be supported by the record, and a genuine dispute of material fact

requires more than ‘some metaphysical doubt as to the material facts.’”25 In cases

where opposing parties tell different versions of the same events, and one is “blatantly

contradicted by the record, so that no reasonable jury could believe it, a court should

not adopt that version of the facts.”26 A disputed fact will preclude summary judgment



21 Fed. R. Civ. P. 56(a); see Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).
22 Catrett, 477 U.S. at 323 (internal quotation marks omitted).
23 See Fed. R. Civ. P. 56(e); see also Catrett, 477 U.S. at 324‐26.

24 Penley v. Eslinger, 605 F.3d 843, 848 (11th Cir. 2010); Welch v. Celotex Corp., 951 F.2d 1235, 1237

(11th Cir. 1992).
25 Logan v. Smith, 439 F. App’x 798, 800 (11th Cir. 2011) (quoting Penley, 605 F.3d at 848).

26 Pourmoghani‐Esfahani v. Gee, 625 F.2d 1313, 1315 (11th Cir. 2010) (per curiam) (quoting Scott v.

Harris, 550 U.S. 372, 380 (2007)).
                                                   5
         Case 3:20-cv-00007-CAR Document 43 Filed 08/31/21 Page 6 of 10




only “if the dispute might affect the outcome of the suit under the governing law.”27

“The court may not resolve any material factual dispute, but must deny the motion

and proceed to trial if it finds that such an issue exists.”28


                                          ANALYSIS

       Defendants argue they are entitled to summary judgment because they are not

debt collectors under the FDCPA.29 The Court agrees.

       To prevail on an FDCPA claim, a plaintiff must establish that “the defendant

attempting to collect the debt qualifies as a ‘debt collector’ under the Act[.]”30 Under the

FDCPA, a “debt collector” is one who “uses any instrumentality of interstate commerce

or the mails in any business the principal purpose of which is the collection of any

debts,” or one “who regularly collects or attempts to collect, directly or indirectly, debts

owed or due or asserted to be owed or due another.”31




27 Id. (internal quotation marks omitted).
28 Envtl. Def. Fund v. Marsh, 651 F.2d 983, 991 (5th Cir. 1981). In Bonner v. City of Prichard, 661
F.2d 1206, 1209 (11th Cir. 1981) (en banc), the Eleventh Circuit adopted as binding precedent all
the decisions of the former Fifth Circuit handed down prior to the close of business on
September 30, 1981.
29 Forte argues that even if he is a debt collector, he had no communications with Defendant and

thus could not have violated the FDCPA. The Court need not address this argument because it
finds Scot and Surgeon’s First Assistance are not debt collectors under the FDCPA.
30 Brown v. Credit Mgmt., LP, 131 F. Supp.3d 1332, 1338 (N.D.Ga. 2015); see also Davidson v. Cap.

One Bank (USA), N.A., 797 F.3d 1309, 1313 (11th Cir. 2015).
31 15 USCA § 1692a(6).

                                                6
         Case 3:20-cv-00007-CAR Document 43 Filed 08/31/21 Page 7 of 10




I. Surgeon’s First

       No evidence shows that Surgeon’s First is a debt collector.32 Surgeons First is the

company Forte uses to provide his medical services.33 Its principal purpose is not debt

collection. Moreover, no evidence shows that Surgeon’s First regularly collects or

attempts to collect debts owed to Forte or any others. On the contrary, the record shows

Forte uses F5 Surgical for billing and Marcie Tanner at Collection Intervention for

collections.34

       Plaintiff argues Surgeon’s First qualifies as a debt collector because, as the named

Plaintiff in the Walton County lawsuits, Surgeon’s First attempted to collect the debt

Plaintiff owed to Forte. But even assuming Surgeon’s First was not collecting its own

debt, two instances of attempting to collect Forte’s debt do not qualify Surgeon’s First as

one “who regularly collects or attempts to collect, directly or indirectly, debts owed or

due or asserted to be owed or due another.”35 Thus, Surgeon’s First is not a debt

collector under the FDCPA.




32 Indeed, Plaintiff admitted in her deposition that she is aware of no evidence to support her
contention that Surgeon’s First is a debt collector. Stanley Deposition, p. 21 [Doc. 40‐4].
33 Forte Deposition, p. 5 [Doc. 40‐3] (Forte stated that he “provide[s] surgical assistance services

to doctors in the Atlanta area” “underneath [Surgeon’s First Assistance]”).
34 Forte Deposition, pg. 6‐9 [Doc. 40‐3]; Billing and Collection Services Contract between F5

Surgical, LLC and A Surgeonʹs First Assistance, LLC [Doc. 41‐13]; Collection Intervention
Contract [Doc. 41‐11].
35 15 USCA § 1692a(6); Von Schmidt v. Kratter, 9 F. Supp. 2d 100 (D. Conn. 1997) (law firmʹs debt–

collection cases, which represented only 6% of overall cases and generated only $807.79 against
                                                 7
        Case 3:20-cv-00007-CAR Document 43 Filed 08/31/21 Page 8 of 10




II. Scot Forte

       Forte is a creditor under the FDCPA, not a debt collector.36 A “creditor” is “any

person who offers or extends credit creating a debt or to whom a debt is owed.”37 The

record shows that Plaintiff owed a debt to Forte for the medical services he provided for

Plaintiff’s daughter.38 Nothing in the record shows that Forte’s principal purpose is debt

collection or that he regularly collects debts owed to others. “As a general rule, creditors

are not considered debt collectors and therefore cannot violate § 1692e of the FDCPA.”39

       Plaintiff, however, points to the false name exception under the FDCPA. “[T]he

false name exception applies when a creditor uses a name that implies that a third party

is involved in collecting its debts, pretends to be someone else or uses a pseudonym or

alias.”40 Plaintiff argues Forte used Surgeon’s First to collect Forte’s debt in the first




gross receipts of $493,925.29, did qualify as regular debt collection under 15 U.S.C.A. §
1692a(6)).
36 Amended Complaint, p. 12 (“Scot Forte is the creditor for the alleged debt.”).

37 15 U.S.C. § 1692a.

38 Stanley Deposition, p. 14 [Doc. 40‐4] (“But he was owed money and I started paying him the

money that he was owed and I made payment arrangements with someone in his office for the
money that he was owed.”).
39 Johnson v. Hamilton Point Prop. Mgmt., LLC, No. 117CV00349LMMCMS, 2017 WL 8186857, at *6

(N.D. Ga. Nov. 8, 2017), report and recommendation adopted, No. 1:17‐CV‐00349‐LMM, 2018
WL 1246984 (N.D. Ga. Feb. 15, 2018).
40 Buckentin v. SunTrust Mortg. Corp., 928 F. Supp. 2d 1273, 1295 (N.D. Ala. 2013) (citations

omitted).
                                             8
         Case 3:20-cv-00007-CAR Document 43 Filed 08/31/21 Page 9 of 10




Walton County lawsuit, and therefore Forte qualifies as a debt collector under the false

name exception. The Court disagrees.41

        The false name exception exists to prevent deceit as to who is collecting a debt.42

The Eleventh Circuit applies the “least sophisticated consumer” test to determine if there

has been a misrepresentation.43 There must be “some active involvement in the

misrepresentation by the creditor before triggering liability under the false name

exception.”44

       No evidence shows Forte was actively involved in filing the first Walton County

lawsuit to collect Plaintiff’s debt. Forte hired Tanner to collect the debt, and she filed suit

naming Surgeon’s First as the plaintiff.45 Moreover, there is no evidence of any deceit or

misrepresentation. Tanner named Surgeon’s First as the plaintiff in that suit because

Surgeon’s First is the company Forte uses to provide medical services, and Plaintiff owed




41 The Court also rejects Plaintiff’s argument that the use of “Surgeon’s First Assistant, LCC”
rather than “Surgeon’s First Assistance, LLC,” in the Walton County lawsuits makes Forte and
Surgeon’s First debt collectors under the false name exception because even the least
sophisticated consumer would not have believed “Surgeon’s First Assistant, LLC” was an
unrelated third‐party debt collector. See Pinson v. JPMorgan Chase Bank, Natʹl Assʹn, 942 F.3d
1200, 1209 (11th Cir. 2019) (holding least sophisticated consumer would not have believed
“Chase Home Finance” was unrelated third‐party debt collector distinct from “JPMorgan
Chase.”).
42 Johnson, 2017 WL 8186857 at *6.

43 Pinson, 942 F.3d at 1209.

44 Vincent v. The Money Store, 736 F.3d 88, 99 (2d Cir. 2013).

45 Dep. of Scot Forte, p. 6 [Doc. 40‐3]; Collection Intervention Contract [Doc. 41‐11]; Collection

Intervention LLC Bill for Services to A Surgeonʹs First Assistance LLC [Doc. 41‐12].
                                                 9
           Case 3:20-cv-00007-CAR Document 43 Filed 08/31/21 Page 10 of 10




Forte a debt for such services.46 Thus, Forte is not a debt collector pursuant to the false

name exception.

                                           CONCLUSION

          As explained above, Defendants are not debt collectors under the FDCPA, and

their Motion for Summary Judgment [Doc. 23] is GRANTED.

          It is SO ORDERED this 31st day of August, 2021.

                                                 s/ C. Ashley Royal_________________
                                                 C. ASHLEY ROYAL, SENIOR JUDGE
                                                 UNITED STATES DISTRICT COURT




46   Forte Deposition, p. 5 [Doc. 40‐3]; Stanley Deposition, pg. 40‐41 [Doc. 40‐4].
                                                   10
